This is a Final office action for serial number 16/839,698.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 are rejected, claims 5-9 are rejected are rejected based on being dependent on a rejected claim, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “hypothetical” , and the claim also recites “a flat bottom and a flat top” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner can not determine what is meant by the phrase “hypothetical” flat bottom and “hypothetical” flat top since “hypothetical” means “in theory” which is not definitive or actually physically present within the device therefore the claim is indefinite and confusing. 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration.

The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judge 5,897,084 in view of Gagne 4,457,483. Judge discloses a bag support with an inner surface and outer surface, the bag support comprising: a first generally planar side (one of 12-18; see figure 11-12) opposite a second generally planar side (another of 12-18 ); a first foldable side (where 54 is located) opposite a second foldable side (where 52 is located); wherein the bag support is movable between an operation state (see figure 11) and a storage state (see figure 11); wherein the first and second foldable sides unfold to define the operation state and fold to define the storage state; wherein in the operation state, the inner surface, when bounded by a flat bottom and a flat top of which there is none, defines a volume within which a bag may be placed to receive objects, wherein the bag extends from the volume to engage the outer surface; the bag support of claim 1, wherein a single wall defines the first and second generally planar sides and the first and second foldable sides; the bag support of claim 2, wherein the single wall is a uniform material; the bag support of claim 3, wherein the bag support contains an overlap portion in which an overlap edge (30) overlaps a side engagement edge (24), wherein the side engagement edge is a portion of one of the first planar side (12), second planar side, first foldable side, or second foldable side; the bag support of claim 4, wherein the overlap edge and side engagement edge are engaged to each other through heat sealing (see column 4, line 38-40); the bag support of claim 4, wherein the overlap edge and side engagement edge are engaged to each other through an adhesive (see column 4, line 38-40); The bag support of claim 4, wherein the overlap edge and side engagement edge are engaged to each other through a friction engagement (column 4, line 38-40). Judge discloses all of the limitations of the claimed invention except for wherein in the operation state, the inner surface, when bounded by a hypothetical flat bottom and a flat top defines a volume within which a bag is placed to receive objects.  Gagne teaches it is known to have in the operation state, the inner surface, when bounded by a hypothetical flat bottom and a flat top defines a volume within which a bag is placed to receive object (Figure 2) and also in the operation state, the inner surface, when bounded by a hypothetical flat bottom and a flat top defines a volume within which a bag is placed over the outer surface of the support to receive object (Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Judge to have wherein in the operation state, the inner surface, when bounded by a hypothetical flat bottom and a flat top defines a volume within which a bag is placed to receive objects as taught by Gagne for the purpose of holding a bag in an upright position, the bag being securely held in an open-mouthed position for accommodating and receiving the objects.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judge 5,897,084 in view of Gagne 4,457,483. Judge discloses all of the limitations except for the volume is 364 cubic inches in the operation state and wherein dimensions defined by the volume in the operation state are 9 inches wide by 9 inches deep by 6 inches high.  It would have been obvious an obvious matter of engineering design choice in the bag support/holder art to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Judge in view of Gagne to have the volume being 364 cubic inches in the operation state and dimensions defined by the volume in the operation state are 9 inches wide by 9 inches deep by 6 inches high to since a change in the size of a prior art device is an engineering design consideration within the skill of the art since the size as claimed are conventional for supporting a grocery bag.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the bag is positioned within the Judge does not teach or suggest the bag support "defines a volume within which a bag is placed to receive object." This is the opposite of Judge’s structure that is placed inside a bag, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the bag is positioned within the Judge does not teach or suggest the bag support "defines a volume within which a bag is placed to receive object."  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed Oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id.< See also MPEP  §  2112.01 with regard to inherency and product-by-process claims and MPEP  § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
In regards to the arguments that, “Regarding claims 8 and 9, the dimensions of the claimed product matter: these are the dimensions that can support a small plastic grocery bag. Thus, they should not be dismissed as "conventional" without an actual teaching that the dimension choice is one that works for supporting a grocery bag”. One of ordinary skill in the art would know to use an optimal size for making the bag support  having the volume being 364 cubic inches in the operation state and dimensions defined by the volume in the operation state are 9 inches wide by 9 inches deep by 6 inches high since the applicant acknowledges that the dimensions as claimed are the standard size dimensions for a grocery bag. The Judge reference teaches of the bag support being used with a bag therefore meeting the applicant’s claimed invention since it would inherently teach having dimensions to accommodate various types of bags including but not limited to grocery bags.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific term  “grocery bag” is not recited) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches conventional bag supports.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631